DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: “the .  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Qian (US 20170201286) is added to teach the limitation of “first engagement surface”, “second engagement surface” and “third engagement surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101825404) in view of Qian (US 20170201286).
In regards to claim 1, Park discloses a mobile device support accessory (Park Fig. 1) comprising: 
a base (Park Fig. 1-4 Item 11) attachable to a mobile device (Park Fig. 8 Item 100) and including a first annular base protrusion (Park Fig. 1-4, 8 note: this reads on thickness Item 11 above Item 100) extending longitudinally from the base and centered about an axis of rotation; 
a cap rotatably (Park Fig. 1-4 Item 13 Claim 1 note: this reads on rotatable plate) coupled to the base and including a first annular cap protrusion extending longitudinally from the cap (Park Fig. 1-3 note: this reads on thickness Item 13), the first annular cap protrusion centered about the axis of rotation and disposed adjacent to the first annular base protrusion, the annual protrusions axially aligning the cap with reference to the base, and wherein the cap includes an exterior perimetric face (Park Fig. 1-4 outside surface of Item 13) providing an engagement (Park Fig. 9) for a user's finger and a mounting structure (Park Fig. 1-4 Item 19); and 
an aperture (Park Fig. 1, 2 note: this reads on opening of Item 13) formed in the accessory and centered about the axis of rotation, and wherein an interior perimetric face (Park Fig. 1-4 outside surface of Item 13, See Fig. 4) of the accessory circumscribing the axis of rotation provides an engagement for one or more of the user's finger (Park Fig. 9), a plug, a mount, and the mounting structure.
Park fails to teach a top face providing a first engagement surface for a user's finger, a second engagement surface for the user's finger and an interior perimetric face of the accessory circumscribing the aperture axis of rotation provides a third engagement surface for one or more of the user's finger. However, Qian discloses a top face providing a first engagement surface for a user's finger, a second engagement surface for the user's finger and an interior perimetric face of the accessory circumscribing the aperture axis of rotation provides a third engagement surface for one or more of the user's finger (Qian Fig. 1-9 note: this reads on top, exterior and interior surface of the ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s surface in Park’s devices for reducing difficulty of using a phone case (Qian paragraph 0004-0005).
In regards to claim 2, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses a support (Park Fig. 1-4 Item 15a or 15b) attached to one of the base and the cap and a plug and configured to engage with one or more of the user's finger (Park Fig. 9), the mount, and the mounting structure.
In regards to claim 3, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the base extends radially from the first annular base protrusion and conforming to a portion of one or more exterior surfaces of the mobile device (Park Fig. 8-10 note: this reads on surfaces of Item 100).
In regards to claim 4, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses an attachment interface (Park Fig. 8-10) for detachably attaching one of the base, the cap and a plug to one of a housing, case, and cover for the mobile device.
In regards to claim 5, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses a projection (Park Fig. 1-4 note: this reads on the support structure of Item 14a and 14b) disposed laterally on an exterior of the cap, the projection limiting the movement of the support by at least one degree of freedom.
In regards to claim 6, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the support includes a rigid arc-shaped structure (Park Fig. 1-7 Item 15a or 15b) connected to the cap at opposing distal ends of the rigid arc-shaped structure.
In regards to claim 7, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the support is substantially flat and rigid (Park Fig. 1-4 Item 15a or 15b).
In regards to claim 9, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the support is configured to rotate away (Park Fig. 5, 6) from the mobile device.
In regards to claim 10, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses includes a retaining protrusion (Park Fig. 2, 3 Item 17) extending laterally from an exterior perimeter of the cap, the protrusion to selectively engage with the support to retain the support in a retracted position.
In regards to claim 11, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses one or more attachment elements (Park Fig. 1-7 Item 15a or 15b) arranged around the axis of rotation within the accessory.
In regards to claim 12, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the plug (Park Fig. 1-4 Item 12b) configured to detachably attach within the aperture formed in the accessory.
In regards to claim 13, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the plug adds one or more of a tool, personal care item, electronic accessory, control device, sensor, recording device, optical device, container, toy, game, mount, and attachment support (Park Fig. 8 Item 130) to the accessory.
In regards to claim 14, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses one or more attachment (Park Fig. 1-7 Item 15a or 15b) features configured to detachably attach one or more of the cap, the base, a plug, the mount, a mounting structure (Park Fig. 8 note: the mobile device is mounted to Item 130), a support, an accessory cover and an attachment element to the accessory.
In regards to claim 15, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses one or more attachment (Park Fig. 1-7 Item 15a or 15b) element configured to detachably attach one or more of the cap, the base, a plug, the mount, a mounting structure (Park Fig. 8 note: the mobile device is mounted to Item 130), a support, an accessory cover and an attachment features to the accessory.
In regards to claim 17, Park discloses a method for using a mobile device support accessory in conjunction with a mobile device comprising: 
attaching a base (Park Fig. 1-4 Item 11) including a first annular base protrusion (Park Fig. 1-4, 8 note: this reads on thickness Item 11 above Item 100) extending longitudinally from the base and centered about an axis of rotation to the mobile device; and 
rotating a cap (Park Fig. 1-4 Item 13 Claim 1) with reference to the base about the axis of rotation, the cap rotatably coupled to the base and including a first annular cap protrusion extending longitudinally from the cap (Park Fig. 1-3 note: this reads on thickness Item 13), the first annular cap protrusion centered about the axis of rotation and disposed adjacent to the first annular base protrusion, the protrusion axially aligning the cap with reference to the base, and wherein the cap includes an exterior perimetric face (Park Fig. 1-4 outside surface of Item 13) providing an engagement for one or more of a user's finger (Park Fig. 9), a plug, a mount, and a mounting structure.
Park fails to teach a top face providing a first engagement surface for a user's finger, a second engagement surface for the user's finger and an interior perimetric face of the accessory circumscribing the aperture axis of rotation provides a third engagement surface for one or more of the user's finger. However, Qian discloses a top face providing a first engagement surface for a user's finger, a second engagement surface for the user's finger and an interior perimetric face of the accessory circumscribing the aperture axis of rotation provides a third engagement surface for one or more of the user's finger (Qian Fig. 1-9 note: this reads on top, exterior and interior surface of the ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s surface in Park’s devices for reducing difficulty of using a phone case (Qian paragraph 0004-0005).
In regards to claim 18, Park discloses a method for using a mobile device support accessory in conjunction with a mobile device as described above. Park further discloses engaging a support (Park Fig. 1-7 Item 15a or 15b) attached to one of the base and the cap with one or more of the user's finger (Park Fig. 9), the plug, the mount, and the mounting structure.
In regards to claim 19, Park discloses a method for using a mobile device support accessory in conjunction with a mobile device as described above. Park further discloses attaching the cap to the base prior to the rotating operation (Park Fig. 1-4 Item 13 Claim 1 note: Item 13 needs to be attached before any rotation).
In regards to claim 20, Park discloses a mobile device support accessory comprising: 
a ring-shaped base (Park Fig. 1-4 Item 11) to be attached to a mobile device and including a first annular base protrusion Park Fig. 1-4, 8 note: this reads on thickness Item 11 above Item 100) extending longitudinally from the base and centered about an axis of rotation; 
a ring-shaped cap (Park Fig. 1-4 Item 13 including a first annular cap protrusion (Park Fig. 1-3 note: this reads on thickness Item 13) extending longitudinally from the cap, the first annular cap protrusion in contact with the first annular base protrusion, the protrusions having engagement features (Park Fig. 1-4) to secure the cap to the base, the first annular cap protrusion further centered about the axis of rotation rendering the cap rotatable with reference to the base, wherein the accessory includes opposing projections from an exterior of the cap; 
a first rigid arc-shaped support (Park Fig. 1-7 Item 15a or 15b) rotatably connected to the exterior of the cap at opposing distal ends of the first rigid arc-shaped support; and 
a second rigid arc-shaped support (Park Fig. 1-7 Item 15a or 15b) rotatably connected to the cap at its opposing distal ends of the rigid arc-shaped support, wherein the opposing projections limit movement of the first and second supports by at least one degree of freedom (Park Fig. 1-7 note: Item 15 appear to be able to rotate in only one plane).
Park fails to teach a top face providing a first engagement surface for a user's finger, a second engagement surface for the user's finger and an interior perimetric face of the accessory circumscribing the aperture axis of rotation provides a third engagement surface for one or more of the user's finger. However, Qian discloses a top face providing a first engagement surface for a user's finger, a second engagement surface for the user's finger and an interior perimetric face of the accessory circumscribing the aperture axis of rotation provides a third engagement surface for one or more of the user's finger (Qian Fig. 1-9 note: this reads on top, exterior and interior surface of the ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s surface in Park’s devices for reducing difficulty of using a phone case (Qian paragraph 0004-0005).
In regards to claim 21, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the support includes a rigid annular structure (Park Fig. 1-4 Item 15a or 15b) attached to one of the base, the cap, and the plug.
In regards to claim 22, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the plug includes a flanged attachment feature extending radially from an exterior of the plug (Park Fig. 1-4 note: this reads on the thinner portion of Item 12a).
In regards to claim 23, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the accessory includes a projection (Park Fig. 1-4 note: this reads on the support structure of Item 14a and 14b) extending laterally from an exterior of the base, the projection providing an attachment to one or more of a support, an attachment interface, an attachment element, and an attachment feature.
In regards to claim 24, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses an accessory cover (Park Fig. 1-4 Item 20) attachable to an exterior surface of one of the base, the cap, and a plug.
In regards to claim 27, Park in view of Qian discloses a mobile device support accessory as described above. Park further discloses the base is substantially incorporated into one of a mobile device case and a cover (Park Fig. 8-10 Item 100).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Qian as applied to claim 1 above, and further in view of Haymond (US 20160088924).
In regards to claim 8, Park discloses a mobile device support accessory as described above. Park fails to teach the support includes a flexible strap having a first distal end and a second distal end, wherein the distal ends of the flexible strap are attached to opposing sides of the cap. However, Haymond discloses the support includes a flexible strap having a first distal end and a second distal end, wherein the distal ends of the flexible strap (Haymond Fig. 1-4 Item 70) are attached to opposing sides of the cap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Haymond’s strap in Park’s accessory for improving grasp of a mobile device (Haymond paragraph 0004).

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641